    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 1 of 48




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Michael Washington,                    )        C/A No.: 1:19-1825-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                ORDER
 Andrew M. Saul,                        )
 Commissioner of Social Security        )
 Administration,                        )
                                        )
                   Defendant.           )
                                        )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Timothy M. Cain, United States

District Judge, dated June 17, 2020, referring this matter for disposition.

[ECF No. 17]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 16].

      Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

Disability Insurance Benefits (“DIB”). The two issues before the court are

whether the Commissioner’s findings of fact are supported by substantial

evidence and whether he applied the proper legal standards. For the reasons
     1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 2 of 48




that follow, the court reverses and remands the Commissioner’s decision for

further proceedings as set forth herein.

I.    Relevant Background

      A.    Procedural History

      On December 2, 2015, Plaintiff protectively filed an application for DIB

in which he alleged his disability began on February 24, 2015. Tr. at 177–78.

His application was denied initially and upon reconsideration. Tr. at 99–102,

105–08. On March 27, 2018, Plaintiff had a hearing before Administrative

Law Judge (“ALJ”) Nicole S. Forbes-Schmitt. Tr. at 37–65 (Hr’g Tr.). The ALJ

issued an unfavorable decision on July 5, 2018, finding that Plaintiff was not

disabled within the meaning of the Act. Tr. at 10–26. Subsequently, the

Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner for purposes of judicial

review. Tr. at 1–6. Thereafter, Plaintiff brought this action seeking judicial

review of the Commissioner’s decision in a complaint filed on June 27, 2019.

[ECF No. 1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 51 years old at the time of the hearing. Tr. at 42. He

completed high school and served in the United States Marine Corps. Id. His

past relevant work (“PRW”) was as an automobile salesman, a finance

                                        2
    1:19-cv-01825-SVH    Date Filed 06/22/20     Entry Number 18   Page 3 of 48




manager, a cable wirer, and an assembler supervisor. Tr. at 59. He alleges he

has been unable to work since February 24, 2015. Tr. at 177.

            2.    Medical History 1

      On January 26, 2015, Plaintiff complained of mild depression and

fatigue that had begun weeks prior. Tr. at 375. Melanie Valvo, PA-C (“PA

Valvo”), assessed fatigue, provided a work excuse, and counseled Plaintiff on

diet, exercise, and sleep hygiene. Tr. at 376.

      Plaintiff presented to his primary care physician Edward Giove, M.D.

(“Dr. Giove”), to follow up on anxiety and lumbosacral radiculitis on February

27, 2015. Tr. at 373. He reported no improvement in anxiety since starting

medication. Id. He described stable lower back pain, except when lifting and

bending and said he had associated numbness in his left leg and right arm.


1 The record contains treatment notes from John M. Graham, M.D., dated
November 12, 2014, July 22, 2015, September 2 and 28, 2015, and May 12,
2016; a cervical magnetic resonance imaging report and magnetic resonance
arthrogram of the shoulder dated June 24, 2015; and results of a functional
capacity evaluation conducted on April 20, 2016. See Tr. at 404–429. These
records are likely those of another individual with Plaintiff’s first and last
name given differences in dates of birth (“DOB”), ages, and weights between
the two individuals. Compare Tr. at 411 (reflecting DOB of November 23,
1985), 412 (describing patient as “30 Y old Male, DOB: 11/23/1985; and
indicating a weight of 300 pounds), and 424–28 (reflecting a DOB of
November 23, 1985), with Tr. at 432–33 (reflecting “49 Y old Male,” DOB of
June 15, 1966, and weight of 201.8 pounds on May 12, 2016). The record also
reflects different addresses for the two individuals. Compare Tr. at 412, with
Tr. at 432. Because the evidence suggests these records are those of an
individual other than Plaintiff, the undersigned has declined to summarize
them. The court cautions that this evidence should be removed from the
record and should not form the basis for a decision on remand.
                                        3
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 4 of 48




Id. He denied feeling down, depressed, or hopeless over the prior month. Id.

Dr. Giove observed positive straight-leg raise (“SLR”) on the left and anxious

appearance. Tr. at 374. He assessed uncontrolled anxiety and uncontrolled

lumbosacral radiculitis. Id. Dr. Giove ordered magnetic resonance imaging

(“MRI”) and noted Plaintiff required intravenous sedation because he was

very claustrophobic. Id. He prescribed Paroxetine. Id.

      On March 12, 2015, Plaintiff underwent an MRI of the lumbar spine

that showed congenital multilevel narrowing of the central canal; a small

right paramedian protrusion at the T12–L1 level that did not narrow the

central canal; degenerative disc disease (“DDD”) of the lumbar spine; mild

L3–4 acquired spinal stenosis; and mild-to-moderate L4–5 acquired spinal

stenosis. Tr. at 312.

      Plaintiff reported improved anxiety and denied side effects from

medication on March 16, 2015. Tr at 371. He described his low back pain as

stable, but exacerbated by increased lifting and bending. Id. He endorsed

numbness in his left leg and right arm. Id. Dr. Giove observed Plaintiff to

have positive SLR on the left and to appear anxious. Tr. at 372. He assessed

improving anxiety and unchanged lumbosacral radiculitis and prescribed

Zetia 10 mg. Id.

      On March 24, 2015, Plaintiff complained of lower back pain, left greater

than right leg pain, and left leg weakness resulting in loss of balance. Tr. at

                                        4
    1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 5 of 48




328. John D. Steichen, M.D. (“Dr. Steichen”), noted no abnormalities on

physical exam. Tr. at 328–29. He noted the MRI was incomplete and referred

Plaintiff for another MRI and to James Keffer, D.O. (“Dr. Keffer”), for pain

management. Tr. at 329.

     Plaintiff reported no decrease in severity of lumbosacral radiculitis on

March 25, 2015. Tr. at 369. He denied side effects from medications. Id. He

denied feeling down, depressed, or hopeless over the prior month. Id. PA

Valvo noted no abnormalities on exam. Tr. at 370.

     Plaintiff underwent a second MRI of the lumbar spine on April 9, 2015,

that showed DDD at L3–4 and L4–5 and moderate central canal stenosis. Tr.

at 331–32. The study was comparable to the prior month’s MRI. Id.

     Plaintiff presented to Dr. Keffer and Joe McTavish, PA for a

consultation on April 13, 2015. Tr. at 325. He reported a history of low back

pain that began in 2007. Id. He described his pain as moderate and

characterized by achiness and muscle tightness. Id. He stated his pain was

worsened by working and driving certain vehicles and reduced by adjusting

his body position and using opioid medications he had been taking since

2007. Id. He endorsed left lower extremity numbness and pain that extended

down his posterior leg to his knee. Id. Dr. Keffer observed tenderness to

palpation of the bilateral lumbar spine, normal reflexes, normal Babinski’s

sign, absent ankle clonus, 5/5 motor strength, intact pinprick sensation,

                                       5
      1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 6 of 48




normal tone, and negative SLR. Tr. at 326. He assessed low back pain,

lumbar spinal stenosis, lumbar spondylosis, left lumbar radiculitis, and

lumbar DDD. Id. He continued Plaintiff’s medications, authorized him to

remain out of work, and referred him to physical therapy (“PT”). Tr. at 326–

27.

       Plaintiff initiated PT on May 6, 2015. Tr. at 274–77. He complained of

constant lower back pain and sharp radicular pain, numbness, and tingling

in his bilateral lower extremities that extended all the way down his legs and

into his feet and ankles. Id. He described his pain as worsened by getting up

from a seated position, kneeling, and squatting/stooping. Id. He indicated he

was able to walk without significant pain for approximately four hours, sit for

four hours without aggravating pain, and stand for approximately four hours

without aggravating pain. Id. Emily Albright, PT, DPT (“PT Albright”),

observed Plaintiff to demonstrate poor postural habits, decreased lumbar

range of motion (“ROM”), and decreased bilateral lower extremity strength.

Tr. at 275. She indicated he would benefit from skilled PT. Id. Plaintiff

participated in PT sessions on May 6, 12, 13 18, 27, and 29 and June 3, 5, and

10, 2015. Tr. at 272–73, 278–306.

       On May 15, 2015, Plaintiff reported good response to PT. Tr. at 322. He

endorsed lower back pain, but described it as stable. Id. He reported bilateral

foot pain that was gradually getting better and easing off. Id. Dr. Keffer

                                         6
       1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 7 of 48




noted tenderness to palpation of the bilateral lumbar spine, normal gait and

reflexes, 5/5 motor strength, and negative SLR. Tr. at 323. He advised

Plaintiff to continue PT and medications and restricted him to working no

greater than eight hours per day and lifting no more than 25 pounds. Tr. at

324.

        Plaintiff reported decreased lower back pain and good response to PT

on May 26, 2015. Tr. at 319. He indicated the symptoms in his feet had

resolved and he was no longer taking Oxycodone. Id. He requested clearance

to return to work with restrictions. Id. Dr. Keffer observed mild tenderness to

palpation of Plaintiff’s bilateral lumbar spine, normal gait and reflexes, 5/5

motor strength, and negative SLR. Tr. at 320. He released Plaintiff to return

to work with no lifting greater than 25 pounds. Tr. at 321.

        On June 10, 2015, PT Albright indicated Plaintiff was independent

with his home exercise plan and able to work without pain. Tr. at 305.

        On July 7, 2015, Plaintiff reported his lower back pain was mild,

intermittent, and largely resolved. Tr. at 316. He complained of some

intermittent pain in his left posterior thigh and stated it felt as if he pulled a

hamstring. Id. He stated he was using more Oxycodone because of the leg

pain, but denied side effects. Id. Dr. Keffer observed mild tenderness to

palpation of the bilateral lumbar spine, normal gait and reflexes, 5/5 motor

strength, and negative SLR. Id. He prescribed Gabapentin 300 mg at bedtime

                                          7
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 8 of 48




and indicated he intended to wean Plaintiff from Oxycodone. Tr. at 317. He

stated Plaintiff’s work restriction included no lifting greater than 25 pounds.

Tr. at 318.

      Plaintiff requested a referral to a dermatologist on September 11, 2015.

Tr. at 365. He complained of decreased pigmentation on his face, neck, and

chest. Id. He also endorsed weight gain following a recent increase in his

Paroxetine dose. Id. He denied feeling down, depressed, or hopeless over the

prior two weeks. Id. PA Valvo assessed tinea versicolor and weight gain,

prescribed Ketoconazole shampoo, referred Plaintiff to a dermatologist, and

encouraged him to increase his cardiovascular exercise. Tr. at 365–66.

      On September 29, 2015, Plaintiff reported his lower back pain had

increased over the prior two weeks. Tr. at 312. He described it as achiness

and pressure that was more prevalent on his right side. Id. He denied leg

pain, paresthesia, and side effects from medication. Id. Dr. Keffer observed

mild bilateral tenderness to palpation, normal gait, normal reflexes, normal

motor strength, and negative SLR. Tr. at 313. Plaintiff indicated a desire to

proceed with right lumbar paraspinal trigger-point injections, and Dr. Keffer

administered them. Tr. at 314. Dr. Keffer continued Oxycodone-Ibuprofen 5-

400 mg, half a tablet twice a day, and Gabapentin 300 mg, one to two

capsules at bedtime. Id. He indicated Plaintiff should not lift more than 25

pounds. Id.

                                        8
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 9 of 48




      Plaintiff followed up for evaluation of hypertension, hyperlipidemia,

and diabetes on November 4, 2015. Tr. at 362. He complained of a bloated,

gassy feeling and weight gain. Id. He weighed 215 pounds and was 66.5

inches tall. Id. He denied feeling down, depressed, or hopeless over the prior

two-week period. Id. Dr. Giove noted no abnormalities on exam. Id. He

stopped Lisinopril and prescribed Amlodipine for hypertension, started

Metformin HCl ER 500 mg for diabetes, prescribed Phentermine for weight

loss, and refilled Paroxetine. Tr. at 363. He ordered lab work. Id.

      Plaintiff denied feeling down, depressed, or hopeless on December 3,

2015. Tr. at 358. He indicated his weight was improving with diet and

medication. Id. Plaintiff’s glucose, hemoglobin A1c, and cholesterol were high

when tested on November 30, 2015. Tr. at 359. Dr. Giove noted no

abnormalities on physical exam. Tr. at 360. He increased Metformin HCl ER

from 500 to 1000 mg, stopped Zetia, and refilled Crestor and Phentermine.

Tr. at 360.

      Plaintiff followed up with Dr. Giove to discuss his weight management

on January 4, 2016. Tr. at 356. He reported engaging in daily exercise and

following a low carbohydrate diet, but indicated he had only lost one pound

since his last visit and 10 pounds since starting medications. Id. He said he

had experienced increased sweating and fatigue since he started Metformin.




                                        9
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 10 of 48




Id. Dr. Giove noted no abnormalities on exam. Id. He refilled Phentermine for

weight loss and discontinued Metformin. Tr. at 356–57.

      On February 11, 2016, Plaintiff admitted he had felt down, depressed,

or hopeless and been bothered by little interest or pleasure in doing things

over the prior two weeks. Tr. at 395. He described low back pain and sciatica

as well-controlled and stable and denied side effects from medications. Id. Dr.

Giove noted no abnormal findings on exam. Id. He refilled Oxycodone-

Ibuprofen 5-400 mg, one tablet, twice a day and started Metformin HCl ER

1000 mg, two tablets. Id. Dr. Giove also completed a mental impairment

form. Tr. at 391.

      On February 16, 2016, state agency consultant Holly Hadley, Psy. D.

(“Dr. Hadley”), reviewed the evidence and completed a psychiatric review

technique. Tr. at 70–71. She considered Listing 12.06 for anxiety-related

disorders and assessed mild difficulties in maintaining social functioning, but

no restrictions of activities of daily living (“ADLs”); difficulties in maintaining

concentration, persistence, or pace; or repeated episodes of decompensation.

Id. She concluded Plaintiff’s mental impairment was non-severe. Id.

      On February 17, 2016, state agency medical consultant Stephen

Wissman, M.D. (“Dr. Wissman”), assessed Plaintiff’s physical residual

functional capacity (“RFC”) as follows: occasionally lift and/or carry 20

pounds; frequently lift and/or carry 10 pounds; stand and/or walk for a total

                                        10
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 11 of 48




of about six hours in an eight-hour workday; sit for a total of about six hours

in an eight-hour workday; never climb ladders, ropes, or scaffolds;

occasionally stoop and climb ramps and stairs; frequently crouch and crawl;

and avoid concentrated exposure to hazards. Tr. at 72–75.

      Plaintiff denied feeling down, depressed, or hopeless over the prior two

weeks during a visit with Dr. Giove on May 12, 2016. Tr. at 432. He indicated

low back pain and sciatica were well-controlled. Id. He denied significant

adverse effects from medications. Id. Dr. Giove noted no abnormalities on

exam. Tr. at 433.

      Plaintiff presented to John V. Custer, M.D. (“Dr. Custer”), for a

consultative examination on June 13, 2016. Tr. at 442. He stated he felt “out

of balance” because of back pain, anger problems, side effects of medication,

and weight gain. Id. He reported he was suspended and ultimately fired from

his job following an argument with a manager. Id. He said he had recently

been involved in a physical altercation with his wife in which he attempted to

choke her. Id. He stated he generally slept for four-to-six hours per night. Tr.

at 443. He denied nightmares, but said he had difficulty “turning his mind

off.” Id. He reported he did not deal well with people and indicated a conflict

with his neighbors had resulted in them calling the police. Id. He stated

Buspar and Paxil were effective at treating his psychiatric symptoms. Id. He

endorsed a history of heavy drinking, indicating he would drink four vodka

                                       11
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 12 of 48




drinks three or four times a week. Id. He reported doing “a lot of reading” and

attending Bible study once a week. Id. Dr. Custer observed Plaintiff to

demonstrate normal grooming and hygiene and no involuntary movements or

pain behaviors. Tr. at 444. He noted normal rate and tone of speech; logical,

goal-directed thought process; no evidence of loose associations or flight of

ideas; fairly calm affect within the normal range; no evidence of psychosis;

and no suicidal or homicidal ideation. Id. However, Dr. Custer noted that

Plaintiff reported some suspiciousness of the government and what he

described as “magical thinking.” Id. On a cognitive exam, Plaintiff was alert

and fully oriented; was able to name current and past presidents; recalled

three of three objects immediately and on five-minute recall; spelled “world”

forward and backwards; followed a three-step command; copied a geometric

design; and score 30/30 on the Folstein Mini-Mental State Exam. Id. Dr.

Custer diagnosed severe alcohol use disorder, alcohol-induced mood disorder,

and unspecified personality disorder. Id. He stated Plaintiff’s functioning

would likely improve with abstinence from alcohol. Id. He recommended

Plaintiff engage in a substance abuse treatment program and have a

representative payee if he were assigned benefits. Id.

      On July 13, 2016, state agency consultant Michael Neboschick, Ph.D.

(“Dr. Neboschick”), reviewed the record and considered Listings 12.04 for

affective disorders and 12.09 for substance addiction disorders, in addition to

                                       12
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 13 of 48




Listing 12.06. Tr. at 88–89. He assessed Plaintiff as having no restriction of

ADLs or repeated episodes of decompensation and mild difficulties in

maintaining social functioning and maintaining concentration, persistence, or

pace. Tr. at 88.

      A second state agency medical consultant, Angela Saito, M.D. (“Dr.

Saito”), assessed the following physical RFC on July 15, 2016: occasionally lift

and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand and/or

walk for a total of about six hours in an eight-hour workday; sit for a total of

about six hours in an eight-hour workday; never climb ladders, ropes, or

scaffolds; occasionally stoop; frequently kneel, crouch, crawl, and climb ramps

and stairs; occasionally reach overhead with the right upper extremity; and

avoid all exposure to hazards. Tr. at 90–93.

      Plaintiff    presented   to   William    Hernandez-Alicea,     M.D.    (“Dr.

Hernandez-Alicea”), to establish primary care through the Veterans

Administration (“VA”) on October 24, 2016. Tr. at 489. He reported a history

of diabetes, hypertension, DDD of the lumbar spine, major depressive

disorder (“MDD”), anxiety, unusual stress, and dyslipidemia. Id. He

requested a referral to a VA mental health specialist. Id. Dr. Hernandez-

Alicea noted no abnormal findings on physical exam. Tr. at 491–92. He noted

post-traumatic stress disorder (“PTSD”) and depression screens were positive.

Tr. at 492. He continued Plaintiff’s course of treatment for his chronic

                                        13
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 14 of 48




conditions and sent him to the second floor to schedule a mental health

assessment. Tr. at 492–93.

      On October 26, 2016, Plaintiff presented to Yolan Watts-Lambert,

MSW, LCSW (“SW Watts-Lambert”), for a mental health diagnostic

assessment. Tr. at 485. He described himself as feeling like a “loner” for most

of his life and endorsed mood disturbance over the prior few years that

included panic attacks, sweating, headaches, verbal outbursts, irritability,

isolation, and insomnia. Tr. at 485–86. SW Watts-Lambert noted the

following findings on mental status exam (“MSE”): well-groomed appearance;

no abnormal behavior or psychomotor activity; cooperative, attentive, and

guarded attitude toward examiner; depressed and variable/labile mood; flat

and congruent affect; no hallucinations; linear and goal-directed thought

process; no suicidal ideas, hallucinations, or delusions; and good insight and

judgment. Tr. at 486–87. Plaintiff reported difficulty engaging with others,

including his family members, and admitted his verbal outbursts had caused

his family members such discomfort that he was not permitted to be alone

with his grandchildren. Tr. at 487. SW Watts-Lambert assisted Plaintiff in

obtaining additional visits for medication management and individual

therapy. Tr. at 488.

      Plaintiff presented to psychiatrist Melanie T. Hatzis, M.D. (“Dr.

Hatzis”), for a mental health consultation on November 17, 2016. Tr. at 459.

                                       14
   1:19-cv-01825-SVH   Date Filed 06/22/20    Entry Number 18   Page 15 of 48




He endorsed improving back pain. Id. He reported he had previously avoided

treatment through the VA and sought management of mental symptoms

though his primary care physician. Id. He indicated he was attempting to

wean down his mental health medications and had stopped Buspar two

months prior without experiencing increased anxiety. Id. He reported six-to-

eight hours of broken sleep each night with “terrible” energy. Id. He denied

trouble with interests, focus, or appetite. Id. He reported a general

melancholy state and feeling uncomfortable around people since childhood.

Id. He endorsed mood swings and difficulty controlling his anger. Id. He

indicated he experienced intrusive thoughts or nightmares if he saw someone

in uniform or something related to the military on television, but described

this as happening rarely. Id. He endorsed exaggerated startle and denied

flashbacks and hypervigilance. Id. He reported a history of suicide attempt

through drug overdose in the 1980s, but denied mania and suicidal thoughts,

intent, and plan. Id. Dr. Hatzis observed Plaintiff to be well-dressed and

groomed; to be cooperative, maintain good eye contact, and behave in a

respectful manner; to demonstrate normal speech and language; to initially

demonstrate a tense/anxious affect, but to be more at ease toward the end of

the appointment; to endorse normal thought content and logical and linear

thought   processes;   to   have     intact     associations,   memory,         and

attention/concentration; to be fully oriented; and to have good insight and

                                      15
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 16 of 48




improving judgment. Tr. at 462. She assessed unspecified depressive disorder

and insomnia and indicated a need to rule out trauma-related disorder and

social anxiety. Tr. at 463. She advised Plaintiff to taper off Paxil by reducing

his dose to 5 mg and using Prozac and scheduled him for therapy. Id.

      Plaintiff initiated psychotherapy with Kimberly J. Ingram, LMSW

(“SW Ingram”) on November 30, 2016. Tr. at 476. He reported he was

scheduled to return to work at Boeing on December 15 and feared he might

hurt someone. Id. SW Ingram noted Plaintiff “had a difficult time

maintaining any type of eye contact” and “continually looked from the right

to the left[,] moving his head back and forth frequently        throughout the

session.” Tr. at 477. However, she stated that by the end of the session, he

demonstrated decreased head movement and increased eye contact, as he felt

more comfortable. Id. She described Plaintiff’s mood as anxious, but indicated

other normal findings on MSE. Id.

      Following his visit with SW Ingram, Plaintiff requested to start Prozac.

Tr. at 484. Dr. Hatzis prescribed Prozac and advised Plaintiff to begin

tapering Paxil from 10 mg to 5 mg, two weeks after starting Prozac. Id.

      On December 15, 2016, Plaintiff was concerned about his mind racing

and indicated he would not be returning to work at Boeing. Tr. at 474. He

reported a prior diagnosis of bipolar disorder and endorsed manic episodes

during which he experienced increased irritability and anger and had

                                       16
   1:19-cv-01825-SVH     Date Filed 06/22/20   Entry Number 18   Page 17 of 48




previously attacked others. Id. He said his racing thoughts were contributing

to his anxiety and were not responsive to medication. Id. SW Ingram noted

anxious mood, rare eye contact, and pressured speech, but otherwise

indicated normal findings on MSE. Id.

      Plaintiff followed up with Dr. Hatzis on December 21, 2016. Tr. at 469.

He reported feeling better on sunny days. Id. He endorsed increased anxiety

over the prior three weeks, as he participated in testing and interviews for a

job at Volvo. Id. He stated he had received a job offer, but was not sure

whether he would succeed in the work environment. Id. He endorsed a

history of frustration “when dealing with people who are not on his

intellectual level.” Id. He stated deep breathing exercises had helped with

stress and sleep. Tr. at 469–70. He indicated he had stopped Paxil 10 mg one

week after starting Prozac. Tr. at 470. He stated he had lost 30 pounds after

changing his diet. Id. Dr. Hatzis noted no abnormal findings on MSE. Tr. at

471–72. She advised Plaintiff to continue Prozac and individual therapy with

SW Ingram. Tr. at 472.

      On December 29, 2016, Plaintiff informed SW Ingram that he had

accepted a full-time position at Volvo. Tr. at 467. He endorsed decreased

negative thoughts and improved mood. Id. SW Ingram observed the following

on MSE: casually dressed with neat and clean appearance; normal tone and

rhythm of speech with coherent and spontaneous articulation; anxious mood;

                                        17
    1:19-cv-01825-SVH     Date Filed 06/22/20     Entry Number 18   Page 18 of 48




appropriate affect; no signs of hallucinations, delusions, or other psychoses;

rarely maintained eye contact; pressured speech at times; intact associations;

logical thinking with negative thought content; denies suicidal and homicidal

ideation; no short- or long-term memory deficits; alert and oriented times

three; and fair and appropriate insight and judgment. Tr. at 468.

      On January 13, 2017, Plaintiff endorsed decreased negative thoughts

and improved mood. Tr. at 466. SW Ingram noted the following on MSE:

casually dressed with neat appearance; normal tone and rhythm of speech;

coherent and spontaneous articulation; anxious mood; appropriate affect; no

signs of psychosis; rarely maintained eye contact; pressured speech at times;

intact associations; logical thinking; no deficits in short- or long-term

memory; alert and oriented; no suicidal or homicidal ideation; and fair and

appropriate insight and judgment. Tr. at 466.

      On February 8, 2017, x-rays of Plaintiff’s bilateral shoulders showed no

evidence of current or prior injury or arthritis. Tr. at 652, 653.

      On February 9, 2017, Plaintiff underwent a compensation and pension

(“C&P”) exam based on alleged service-connected disability to his bilateral

shoulders. Tr. at       567–81.   Charles       Ellis,   M.D., indicated   Plaintiff’s

impairment restricted him to lifting only 50 pounds and “[l]imited time of

working above shoulder height.” Tr. at 576–77.




                                         18
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 19 of 48




      On August 7, 2017, x-rays of Plaintiff’s lumbosacral spine showed

hypoplastic ribs at T12 and five lumbar vertebrae with L5 being partially

sacralized. Tr. 651–52. It indicated well-preserved disc height at all levels

with some retrolisthesis of L4 upon L5. Id.

      Plaintiff reported doing a little better, but appeared anxious on

November 24, 2017. Tr. at 686. SW Ingram described generally normal

findings on MSE, aside from anxious mood and fair insight. Tr. at 687–88.

      On December 11, 2017, Plaintiff met with peer support specialist Todd

Harwood (“Mr. Harwood”) to discuss returning to school to pursue a new

career path. Tr. at 682–83. Mr. Harwood informed Plaintiff that he might

have to complete the Scholastic Aptitude Test (“SAT”) to be admitted to the

school of his choice. Tr. at 683. He also told Plaintiff that he could not be

found unemployable by the VA and participate in vocational rehabilitation.

Id. Plaintiff was taken aback by this information. Id. He indicated his goals

were to find meaningful employment and attend school. Id.

      On January 2, 2018, Plaintiff indicated he was struggling over whether

to return to school or work. Tr. at 678. SW Ingram indicated Plaintiff was

“unable to answer whether he feels he is able to work and hold a position at

this time.” Id. She observed Plaintiff to appear highly anxious and to be

“rubbing his legs consistently.” Id. She noted anxious mood and poor insight,

but otherwise normal findings on MSE. Tr. at 679–80.

                                       19
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 20 of 48




      On January 12, 2018, Plaintiff indicated he had recently been more

assertive in dealing with his mother and had stopped forcing his children to

visit her. Tr. at 672. He stated his medications and therapy were working and

he had improved since 2015. Id. He noted he had not recently needed

Gabapentin to sleep. Id. He continued to endorse high anxiety and

depression, but indicated it was not nearly to its prior level. Id. He reported

exercising, eating healthy, and investing to pay his bills. Id. A depression

screen was negative. Tr. at 675–76. Dr. Hatzis observed the following on

MSE: professionally dressed and well-groomed appearance; cooperative, good

eye contact, pleasant, less fidgety, but sits in chair farthest from examiner;

brighter, but still anxious affect; denies suicidal or homicidal ideation; denies

hallucinations or delusions; linear thought process; intact associations; intact

memory; oriented times four; intact attention/concentration; above-average

fund of knowledge; improving judgment; and good insight. Tr. at 673–74. She

increased Plaintiff dose of Prozac to 40 mg. Tr. at 674.

      Plaintiff reported feeling more depressed than usual on February 9,

2018. Tr. at 668. He indicated his wife complained he was sitting at home and

doing nothing. Id. SW Ingram noted Plaintiff appeared “somewhat anxious”

and described his insight as poor, but noted otherwise normal findings on

exam. Tr. at 668, 670. Plaintiff described a disagreement with his wife that

had resulted in them not talking for two weeks. Tr. at 668–69. He

                                        20
   1:19-cv-01825-SVH     Date Filed 06/22/20   Entry Number 18   Page 21 of 48




acknowledged that his passive aggressive remarks and behavior had led to

problems in his relationship and his job at Boeing. Tr. at 699. He admitted he

would become “upset periodically to get people to ‘back off’ from him and

leave him alone” when he felt overwhelmed. Id. SW Ingram encouraged

Plaintiff to consider other communication styles, including assertiveness, and

indicated they would discuss how it might be helpful at his next visit. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

      At the hearing on March 27, 2018, Plaintiff testified he worked in sales

and finance for automobile dealerships for approximately 13 years. Tr. at 43.

He stated he started working for Boeing as a wiring assembler in 2009 and

subsequently moved into management. Id. He said he last worked for Boeing

on September 28, 2015. Tr. at 44. He indicated he had left Boeing between

February and May 2015 and had worked full-time on light duty from May

through his last day of work. Tr. at 45.

      Plaintiff testified he was unable to work because of chronic back pain.

Tr. at 46. He stated he had also been diagnosed with PTSD and MDD. Id. He

said the VA found he had a 70% impairment rating for PTSD and MDD based

on a June 2017 visit with a psychiatrist. Tr. at 46–47. He stated he stopped

working for Boeing because of back pain and stress at work. Tr. at 47. He

                                        21
    1:19-cv-01825-SVH     Date Filed 06/22/20   Entry Number 18   Page 22 of 48




said he had an episode that resulted in him being placed on leave for a month

while Boeing investigated. Tr. at 47, 48. He testified he was subsequently

discharged after the investigators determined he was not able to work well

with others. Tr. at 48–49. He admitted he received unemployment benefits

after he left Boeing. Tr. at 48.

       The ALJ asked Plaintiff if he could perform a job that required he lift

and carry no more than 20 pounds and did not require high production rates

or working around other people. Tr. at 49. Plaintiff stated he might be able to

meet the physical requirements, but was unable to meet the emotional

requirements of the job. Id.

       Plaintiff testified he regularly visited a therapist, but had only visited a

psychiatrist for a one-time assessment. Id. He stated his Prozac had recently

been increased to 40 mg for depression. Id. He said he was also taking

Gabapentin for insomnia. Tr. at 50. He admitted Gabapentin and Prozac

were helping his symptoms. Id. He indicated he was taking Oxycodone for

pain, but had reduced his dose because the VA was trying to help him wean

off it. Id.

       Plaintiff indicated hypertension also affected his ability to work. Id. He

stated he had left work at Boeing several times because his blood pressure

became elevated. Id. He said he sometimes developed hypertension-related

headaches when his stress and pain levels were high. Id. He said he had been

                                         22
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 23 of 48




considered pre-diabetic at one time, but was no longer pre-diabetic after

making dietary changes. Tr. at 51.

      Plaintiff testified he had initially developed depression and anxiety in

1993, when he served in the Gulf War. Tr. at 51–52. He said his mental

issues were triggered by “anything dealing with the military,” as well as

stress. Tr. at 52. He said he sometimes had difficulty concentrating because

his medications caused fatigue and sedation. Id. He indicated he had “always

had social anxiety,” but had more recent difficulty managing it. Tr. at 53.

      Plaintiff said he had noticed increased left-sided weakness over the

prior week. Id. He stated he underwent x-rays and was being referred for an

MRI. Id. He said he received a letter that stated he had similar problems in

his neck to those in his back. Id. He indicated he had arthritis in his right

shoulder and had sustained a labral tear that prevented him from lifting

more than 15 pounds. Tr. at 54–55.

      Plaintiff estimated he could stand for 30 minutes at a time and up to

four hours per day. Tr. at 53–54. He said he tried not to lift more than 10 to

15 pounds and had been informed he could not lift more than 25 pounds. Tr.

at 54. He stated he had balance problems that had caused him to fall. Tr. at

55. He initially said he could sit and focus on a task for two hours before he

would need a break. Tr. at 57. However, upon further questioning from his

attorney, he said he could “not necessarily” sit for two straight hours on one

                                       23
    1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 24 of 48




task and “would probably have to take a break after 30 minutes.” Id. He

stated he had been in constant pain since 2005 and had “mostly bad days.”

Tr. at 58. He said he would likely be absent from work once a week because of

pain. Id.

      Plaintiff testified he mowed his grass, but subsequently stated his son

usually helped him and he had more of a supervisory role. Tr. at 55.

                  b.    Vocational Expert Testimony

      Vocational Expert (“VE”) Carroll Crawford reviewed the record and

testified at the hearing. Tr. at 59–62. The VE categorized Plaintiff’s PRW as

an automobile salesman, Dictionary of Occupational Titles (“DOT”) No.

273.353-010, as light with a specific vocational preparation (“SVP”) of 6; a

finance manager, DOT No. 186.167-086, as sedentary with an SVP of eight; a

cable wirer, DOT No. 729.381-022, as medium with an SVP of 6; and a

supervisor of assemblers, DOT No. 726.134-010, as light with an SVP of 7. Tr.

at 59. The ALJ described a hypothetical individual of Plaintiff’s vocational

profile who could perform light work; should never climb ladders, ropes, or

scaffolds; could occasionally stoop; should avoid concentrated exposure to

workplace hazards; would be limited to simple, repetitive tasks; could have

no interaction with the general public; could only occasionally work in

proximity to, but not in coordination with, others; and could meet only low

production quotas. Tr. at 59–60. The VE testified that the hypothetical

                                       24
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 25 of 48




individual would be unable to perform Plaintiff’s PRW. Tr. at 60. The ALJ

asked whether there were any other jobs in the economy that the

hypothetical person could perform. Id. The VE identified light jobs with an

SVP of 2 as an office helper, DOT No. 239.567-010; a mail room clerk, DOT

No. 209.687-026; and a clerical messenger, DOT No. 239.677-010, with

168,000, 119,000, and 77,000 positions available in the national economy,

respectively. Tr. at 60–61.

      Plaintiff’s attorney asked the VE if a limitation to rarely stooping

would preclude light work. Tr. at 61–62. The VE testified that his observation

of the office jobs he identified would suggest they could be performed with the

restriction. Tr. at 62. Plaintiff’s attorney asked the VE to consider that the

individual would require unscheduled breaks in addition to those normally

permitted. Tr. at 63. He asked whether that would preclude the jobs the VE

previously identified. Id. The VE stated that in his experience, more than two

additional breaks lasting a total of 30 minutes or being off task for more than

six percent of the workday was unacceptable in a work setting. Id. He

testified that employers typically would not permit more than three absences

per month. Id.

            2.    The ALJ’s Findings

      In her decision dated July 5, 2018, the ALJ made the following findings

of fact and conclusions of law:

                                        25
1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 26 of 48




  1.    The claimant meets the insured status requirements of the Social
        Security Act through December 31, 2019.
  2.    The claimant has not engaged in substantial gainful activity
        since February 24, 2015, the alleged onset date (20 CFR 404.1571
        et seq.).
  3.    The claimant has the following severe impairments: lumbar
        degenerative disc disease, right shoulder labral tear, major
        depressive disorder, anxiety, and post-traumatic stress disorder
        [PTSD] (20 CFR 404.1520(c)).
  4.    The claimant does not have an impairment or combination of
        impairments that meets or medically equals the severity of one of
        the listed impairments in 20 CFR Part 404, Subpart P, Appendix
        1 (20 CFR 404.1520(d), 404.1525 and 404.1526).
  5.    After careful consideration of the entire record, the undersigned
        finds that the claimant has the residual functional capacity to
        perform light work as defined in 20 CFR 404.1567(b) except that
        he can never climb ladders, ropes, or scaffolds; he can
        occasionally stoop; he must avoid concentrated exposure to work
        place hazards; he is limited to simple, repetitive tasks with no
        interaction with the general public; he can have occasional
        interaction in proximity with others but cannot work in
        coordination; and he is limited to low production quotas.
  6.    The claimant is unable to perform any past relevant work (20
        CFR 404.1565).
  7.    The claimant was born on June 15, 1966 and was 48 years old,
        which is defined as a younger individual age 18–49, on the
        alleged disability onset date (20 CFR 404.1563).
  8.    The claimant has at least a high school education and is able to
        communicate in English (20 CFR 404.1564).
  9.    Transferability of job skills is not material to the determination
        of disability because using the Medical-Vocational Rules as a
        framework supports a finding that the claimant is “not disabled,”
        whether or not the claimant has transferrable job skills (See SSR
        82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
  10.   Considering the claimant’s age, education, work experience, and
        residual functional capacity, there are jobs that exist in
        significant numbers in the national economy that the claimant
        can perform (20 CFR 404.1569, and 404.1569(a)).
  11.   The claimant has not been under a disability, as defined in the
        Social Security Act, from February 24, 2015, through the date of
        this decision (20 CFR 404.1520(g)).

                                   26
      1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 27 of 48




Tr. at 15–21.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ failed to properly consider Plaintiff’s treating physician’s
              opinions;

        2)    the ALJ did not adequately account for Plaintiff’s moderate
              limitation in concentration, persistence, or pace; and

        3)    the Appeals Council erred in declining to consider and weigh new
              and material evidence.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

        A.    Legal Framework

              1.     The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

        the inability to engage in any substantial gainful activity by
        reason of any medically determinable physical or mental
        impairment which can be expected to result in death or which
        has lasted or can be expected to last for at least 12 consecutive
        months.

42 U.S.C. § 423(d)(1)(A).

        To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition
                                         27
    1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 28 of 48




of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 2 (4)

whether such impairment prevents claimant from performing PRW; 3 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a

decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can


2 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, he will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
3 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).
                                       28
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 29 of 48




find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).




                                        29
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 30 of 48




               2.   The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.,

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d

287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

                                        30
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 31 of 48




F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.    Dr. Giove’s Opinions

      Dr. Giove completed a mental impairment form on February 11, 2016.

Tr. at 391. He stated Plaintiff’s mental diagnosis was anxiety for which he

had prescribed Paroxetine. Id. He indicated the medication had helped

Plaintiff’s condition and denied having recommended psychiatric care. Id. He

described Plaintiff as oriented to time, person, place, and situation; having

intact thought process and appropriate thought content; demonstrating

normal mood and affect; and showing good attention, concentration, and

memory. Id. He classified Plaintiff as having good abilities to complete basic

ADLs, relate to others, and complete simple, routine and complex tasks. Id.

He stated Plaintiff could manage his funds. Id.

      On March 22, 2018, Dr. Giove completed a physical RFC questionnaire.

Tr. at 693–97. He indicated the treatment relationship began in 2004 or

2005, their last contact was on March 2, and he had contact with Plaintiff

every six months. Tr. at 693. He stated Plaintiff’s diagnoses included DDD of

the lumbar spine and lumbar spondylosis and his symptoms included

                                       31
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 32 of 48




intermittent lower back pain and left foot numbness that occurred three

times weekly. Id. He noted Plaintiff had pain with flexion and extension of

the lumbar spine that was consistent with MRIs that showed spinal stenosis

and disc disease at L3–4 and L4–5. Id. He indicated Plaintiff’s treatment had

included epidural steroid injections, physical therapy, and pain medication,

as needed, that might cause fatigue and sedation. Id. He noted Plaintiff had

demonstrated fair response to treatment in the past. Id. He stated Plaintiff’s

impairments had lasted or were expected to last more than twelve months.

Tr. at 694. He indicated Plaintiff was not a malingerer. Id. He confirmed that

emotional factors, including depression and PTSD, affected Plaintiff’s

physical condition. Id. He indicated Plaintiff’s impairments were reasonably

consistent with the symptoms and functional limitations described in the

evaluation. Id. He stated Plaintiff’s pain or other symptoms were frequently

severe enough to interfere with attention and concentration necessary to

sustain simple, repetitive work tasks. Id. He noted Plaintiff was capable of

“low stress” work. Id. He explained “[p]hysically able but emotionally not

likely able as per psychiatry.” Id. He estimated Plaintiff could sit for two

hours at a time, stand for two hours at a time, sit for four hours in an eight-

hour workday, and stand/walk for four hours in an eight-hour workday. Tr. at

695. He indicated Plaintiff would likely require one unscheduled break per

two-hour period in addition to usual breaks. Id. He stated Plaintiff could

                                       32
   1:19-cv-01825-SVH     Date Filed 06/22/20   Entry Number 18   Page 33 of 48




frequently lift 20 pounds or less and could never lift 50 pounds. Id. He

indicated Plaintiff could occasionally twist and climb stairs, rarely stoop/bend

and climb ladders, and never crouch. Tr. at 696. He denied that Plaintiff had

limitations in doing repetitive reaching, handling, or fingering. Id. He noted

Plaintiff’s limitations were likely to produce good and bad days. Id. He

estimated Plaintiff would likely be absent from work about four days per

month. Id. He explained Plaintiff had “[p]oor rapport with supervisors, co-

workers due to possible personality disorder, PTSD and depression” and was

“unable in the past to maintain employment.” Id. He stated the limitations

had lasted for over five years and were permanent. Tr. at 697.

      Plaintiff argues the ALJ erred in accordingly little weight to Dr. Giove’s

March 2018 opinion. [ECF No. 11 at 29]. He disputes the ALJ’s conclusion

that there was “no physical basis for unscheduled breaks or absences from

work,” citing intermittent, burning lower back and left leg pain that occurred

approximately three times per week. Id. He rejects the ALJ’s assertion that,

because he was not a mental health provider, Dr. Giove was “not an

appropriate expert to offer opinions on any restrictions due to the claimant’s

alleged personality disorder.” Id. at 30. He claims this is inconsistent with his

prior allocation of great weight to Dr. Giove’s earlier assessment of his

mental impairment. Id. He maintains the ALJ erred in giving Dr. Giove’s




                                        33
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 34 of 48




statement less weight because he failed to account for the differences

between his February 2016 and March 2018 opinions. Id. at 31.

      The Commissioner argues substantial evidence supports the ALJ’s

decision to give little weight to Dr. Giove’s 2018 opinion. [ECF No. 12 at 11].

He maintains the ALJ allocated little weight to the opinion because Dr. Giove

(1) did not treat the conditions on which he based his 2018 opinion; (2)

provided no support for his 2018 opinion; and (3) provided contrary opinions

in 2016 and 2018. Id. He contends Dr. Giove’s statement that Plaintiff was

“physically able [to work] but emotionally not likely as per psychiatry,”

refutes Plaintiff’s claim that he based his opinion as to absences on evidence

of lower back and leg pain. Id. at 12. He maintains Dr. Giove’s 2016 opinion

was supported by contemporaneous examination findings, but his 2018

opinion was not. Id. at 12–13.

      Plaintiff claims Dr. Giove indicated his opinion as to ability to handle

work stress was related to emotional, as opposed to physical impairments,

but did not indicate other aspects of his opinion were so related. [ECF No. 13

at 2–3]. He contends the Commissioner has provided an explanation for the

ALJ’s consideration of Dr. Giove’s opinion that does not appear in the ALJ’s

decision and serves as improper post-hoc rationalization. Id. at 3.

      The regulations direct ALJs to accord controlling weight to treating

physicians’ medical opinions that are well supported by medically-acceptable

                                       34
    1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 35 of 48




clinical and laboratory diagnostic techniques and are not inconsistent with

the other substantial evidence of record. 20 C.F.R. § 404.1527(c)(4). 4

“[T]reating physicians are given ‘more weight . . . since these sources are

likely to be the medical professionals most able to provide a detailed,

longitudinal picture of [the claimant’s] medical impairment(s) and may bring

a unique perspective to the medical evidence that cannot be obtained from

the objective medical findings alone[.]’” Lewis v. Berryhill, 858 F.3d 858, 867

(4th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)).

      “[T]he ALJ holds the discretion to give less weight to the testimony of a

treating physician in the face of persuasive contrary evidence.” Mastro v.

Apfel, 270 F.3d 174 (4th Cir. 2011) (citing Hunter v. Sullivan, 993 F.2d 31, 35

(4th Cir. 1992)). However, unless the ALJ issues a fully favorable decision,

her decision “must contain specific reasons for the weight given to the

treating source’s medical opinion, supported by the evidence in the case

record” and must be “sufficiently specific to make clear” to the court “the

weight [she] gave to the . . opinion and the reason for that weight.” SSR 96-

2p, 1996 WL 374188, *5 (1996).


4 Because Plaintiff filed his claim prior to March 27, 2017, the undersigned
considers the ALJ’s evaluation of the medical opinions of record based on the
rules codified by 20 C.F.R. § 404.1527 and explained in SSRs 96-2p and 96-
5p. See 20 C.F.R. § 404.1520c (stating “[f]or claims filed before March 27,
2017, the rules in § 404.1527 apply”); see also 82 Fed. Reg. 15,263 (stating the
rescissions of SSR 96-2p, 96-5p, and 06-3p were effective for “claims filed on
or after March 27, 2017”).
                                       35
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 36 of 48




      A finding that a treating physician’s opinion is not entitled to

controlling weight does not mean it should be rejected. SSR 96-2p, 1996 WL

374188, at *4. The ALJ must assess every medical opinion of record in view of

the factors in 20 C.F.R. § 404.1527(c), which include “(1) whether the

physician has examined the applicant, (2) the treatment relationship between

the physician and the applicant, (3) the supportability of the physician’s

opinion, (4) the consistency of the opinion with the record, and (5) whether

the physician is a specialist.” Johnson, 434 F.3d at 654 (citing 20 C.F.R. §

404.1527(c)).

      “[A]bsent some indication that the ALJ has dredged up ‘specious

inconsistencies,’ Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992), or

has not given good reason for the weight afforded a particular opinion,” Craft

v. Apfel, 164 F.3d 624 (Table), 1998 WL 702296, at *2 (4th Cir. 1998) (per

curiam), the court should not disturb the ALJ’s weighing of the medical

opinions of record.

      The ALJ wrote the following as to Dr. Giove’s opinions:

      Dr. Giove submitted a medical source statement dated February
      2016 in which he indicated that the claimant was fully oriented
      with intact thought process and appropriate thought content.
      (Exhibit 5F). Mood and affect were normal. Attention,
      concentration, and memory were good. Dr. Giove indicated that
      the claimant had a good ability to complete basic activities of
      daily living, relate to others, complete simple, routine tasks, and
      complete complex tasks. The undersigned has accorded
      significant weight to Dr. Giove’s opinions as they are well

                                       36
    1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 37 of 48




      supported by the weight of the evidence of record and are
      consistent with the claimant’s presentation upon examination.

      In response to a Physical Residual Functional Capacity
      Questionnaire dated March 2018, Dr. Giove limited the claimant
      to sedentary to light work. (Exhibit 17F). He added that he would
      require unscheduled breaks during an 8-hour workday, in
      addition to the usual 3 breaks. Dr. Giove stated that the claimant
      would have a poor rapport with coworkers and supervisors due to
      his personality disorder. The undersigned has accorded little
      weight to Dr. Giove’s opinions as there is no physical basis for
      unscheduled breaks or absences from work. Additionally, Dr.
      Giove is not a mental health professional and is not an
      appropriate expert to offer opinions on any restrictions due to the
      claimant’s alleged personality disorder. Finally, Dr. Giove failed
      to account for the drastic difference of opinion stated in his prior
      medical source statement dated February 2016.

Tr. at 19.

      The court is constrained to find the ALJ did not address Dr. Giove’s

opinions in accordance with 20 C.F.R. § 404.1527 and SSRs 96-2p and 96-5p.

In a recent unpublished opinion, the Fourth Circuit cited this court’s decision

in Tallmage v Comm’r of Soc. Sec. Admin., C/A 1:13-2035-TLW, 2015 WL

1298673, at *3 (D.S.C. Mar. 23, 2015), explaining the factors in 20 C.F.R. §

404.1527(c) “do not create a checklist the ALJ must run through when

discussing each opinion,” but require the ALJ’s “‘decision . . . be viewed as a

whole’ to determine whether [s]he gave due consideration to the various

factors.” Barbare v. Saul, No. 19-1503, --- F. App’x --- (4th Cir. 2020). A

review of the ALJ’s decision yields little evidence to show she adequately




                                       37
      1:19-cv-01825-SVH   Date Filed 06/22/20   Entry Number 18   Page 38 of 48




considered Dr. Giove’s opinion in light of the relevant factors in 20 C.F.R. §

404.1527 and the SSRs explaining it.

        Despite Dr. Giove’s representation that he had served as Plaintiff’s

family doctor since 2004 or 2005, had examined him every six months, and

had last seen him on March 2, 2018, 5 the ALJ did not address the treatment

relationship. See generally Tr. at 17–20. Aside from the statements quoted

above as to the ALJ’s weighing of Dr. Giove’s opinions, she only referenced

the relationship one other time in her decision in summarizing a February

2016 visit. See Tr. at 18. Because the ALJ cited only one visit with Dr. Giove

and did not explicitly refer to him as a treating physician, it is unclear

whether she acknowledge the treating relationship. The record shows

Plaintiff treated with Dr. Giove on February 27, March 16, November 4, and

December 3, 2015 and January 4, February 11, and May 12, 2016. See Tr. at

356–63, 371–74, 395, 432–33. Given statutory deference to the treatment

relationship, the court cannot overlook the ALJ’s error in declining to address

it.

        Because the ALJ did not address the treatment relationship between

Plaintiff and Dr. Giove, she consequently failed to consider whether Dr.


5 The record contains no evidence of a March 2, 2018 visit with Dr. Giove. It
reflects Plaintiff’s last visit with Dr. Giove as May 12, 2016. See Tr. at 432–
33. It is unclear whether Dr. Giove saw, but did not examine Plaintiff on
March 2, 2018, or whether the record is incomplete as to Dr. Giove’s
treatment notes.
                                         38
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 39 of 48




Giove’s treatment record, aside from the February 2016 treatment note,

supported the restrictions he assessed in his March 2018 opinion. Her

decision does not address whether Dr. Giove’s examination findings

supported the restrictions he assessed. See Tr. at 19. The ALJ might have

reasonably concluded that Dr. Giove’s cumulative treatment observations did

not support the restrictions he assessed for the reasons the Commissioner

advances. However, the court cannot accept the Commissioner’s rationale to

support the ALJ’s decision. “[P]rinciples of agency law limit this Court’s

ability to affirm based on post hoc rationalizations from the Commissioner’s

lawyers . . . ‘[R]egardless [of] whether there is enough evidence in the record

to support the ALJ’s decision, principles of administrative law require the

ALJ to rationally articulate the grounds for [his] decision and confine our

review to the reasons supplied by the ALJ.’” Robinson ex rel. M.R. v. Comm’r

of Soc. Sec., No. 0:07-3521-GRA, 2009 WL 708267, at *12 (D.S.C. 2009) citing

Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002). Absent the ALJ’s

reference to Dr. Giove’s findings over the course of treatment that are

contrary to his opinion, the court finds her weighing of the treating

physician’s opinion to lack the support of substantial evidence.

            2.    Moderate Limitation in Concentration, Persistence, or Pace

      Plaintiff argues the ALJ failed to include his moderate limitation in

concentration, persistence, or pace in the hypothetical question she presented

                                       39
    1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18   Page 40 of 48




to the VE. [ECF No. 11 at 31]. He maintains the RFC assessment does not

adequately address his moderate limitation in concentration, persistence, or

pace. Id. at 32.

      The Commissioner argues the ALJ assessed an RFC that properly

accounted for Plaintiff’s limitations in concentration, persistence, or pace by

limiting him to simple, repetitive tasks with no interaction with the general

public, only occasional interaction in proximity to others, no work in

coordination with others, and low production quotas. [ECF No. 12 at 13]. He

maintains the ALJ adequately explained how the restrictions in the RFC

assessment accounted for Plaintiff’s mental limitations. Id. at 14–15.

      The RFC assessment must be based on all the relevant evidence in the

case record and should account for all of the claimant’s medically-

determinable impairments. 20 C.F.R. § 404.1545(a). Accordingly, for the VE’s

opinion as to the claimant’s ability to perform specific jobs to be supported, “it

must be based upon a consideration of all other evidence in the record ... and

it must be in response to proper hypothetical questions which fairly set out

all of claimant’s impairments.” Johnson, 434 F.3d at 659 (quoting Walker,

889 F.2d at 50); see also English v. Shalala, 10 F.3d 1080, 1085 (4th Cir.

1993). ALJs have discretion in framing hypothetical questions, but the

limitations included in the hypothetical questions must be supported by the

record. See Swaim v. Califano, 599 F.2d 1309, 1312 (4th Cir. 1979). A VE’s

                                        40
    1:19-cv-01825-SVH    Date Filed 06/22/20    Entry Number 18   Page 41 of 48




testimony cannot constitute substantial evidence in support of the

Commissioner’s decision if the hypothesis fails to conform to the facts. See id.

      In Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015), the court found

the ALJ erred in assessing the plaintiff’s RFC. Id. It stated “we agree with

other circuits that an ALJ does not account ‘for a claimant’s limitations in

concentration, persistence, and pace by restricting the hypothetical question

to simple, routine tasks or unskilled work.’” Id. However, the court did not

reject the notion that a limitation to simple, routine tasks or unskilled work

could account for a moderate limitation in concentration, persistence, or pace

in the presence of an adequate explanation for the finding. Id. It considered

remand appropriate “because the ALJ here gave no explanation.” Id. This

court has interpreted the Fourth Circuit’s holding in Mascio to emphasize

that an ALJ must explain how he considered the claimant’s limitation in

concentration, persistence, or pace in assessing his RFC. See Sipple v. Colvin,

C/A No. 8:15-1961-MBS-JDA, 2016 WL 4414841, at *9 (D.S.C. Jul. 29, 2016),

adopted by 2016 WL 4379555 (D.S.C. Aug. 17, 2016) (“After Mascio, further

explanation     and/or    consideration        is   necessary     regarding   how

Plaintiff’s moderate limitation in concentration, persistence, or pace does or

does not translate into a limitation in his RFC.”).

      The ALJ addressed Plaintiff’s degree of limitation in concentration,

persistence, or pace as follows:

                                        41
   1:19-cv-01825-SVH     Date Filed 06/22/20     Entry Number 18     Page 42 of 48




      With regard to concentrating, persisting, or maintaining pace,
      the claimant has a moderate limitation. He reported that he has
      problems concentrating (Exhibit 8E). His medication affects his
      ability to pay attention. He also reported difficulty following
      written and spoken instructions. He stated that he does not
      handle stress or changes in routine very well.

Tr. at 16. She limited Plaintiff to simple, repetitive tasks with no interaction

with the general public; occasional interaction in proximity with others; no

work in coordination with others; and low production quotas. Tr. at 17.

      A review of the ALJ’s decision yields no explanation as to how the RFC

assessment accommodated Plaintiff’s moderate degree of limitation in

concentrating,    persisting,    or        maintaining       pace.      Pursuant     to

Listing 12.00(E)(3),   evaluation     of    a   claimant’s    ability    to   maintain

concentration, persistence, or pace requires examination of his “abilities to

focus attention on work activities and stay on task at a sustained rate.” 20

C.F.R. Pt. 404, Subpt. P, App'x 1 § 12.00(E)(3). “[T]he nature of this area of

mental functioning” includes: “initiating and performing a task that you

understand and know how to do; working at an appropriate and consistent

pace; completing tasks in a timely manner; ignoring or avoiding distractions

while working; changing activities or work settings without being disruptive;

working close to or with others without interrupting or distracting them;

sustaining an ordinary routine and regular attendance at work; and working




                                           42
    1:19-cv-01825-SVH    Date Filed 06/22/20    Entry Number 18   Page 43 of 48




a full day without needing more than the allotted number or length of rest

periods during the day.” 6 Id.

      Absent from the ALJ’s decision is an explanation as to how the

restrictions in the RFC assessment accommodate Plaintiff’s specific

allegations as to impaired ability to concentrate, persist, or maintain pace. In

assessing a moderate degree of limitation as to concentrating, persisting, or

maintaining pace, the ALJ acknowledged Plaintiff’s allegations that he had

difficulty concentrating, paying attention, following written and spoken

instructions, handling stress, and handling changes in routine. See Tr. at 16.

However,    she   declined       to   explain   how   the   assessed   restrictions

accommodated Plaintiff’s ability to focus attention on his work or stay on task

over a sustained period. It might be that the ALJ concluded Plaintiff could

focus attention and stay on task over a sustained period to perform simple,

repetitive tasks with low production quotas, provided he had no interaction

with the general public, only occasional interaction in proximity with others,

and no work in coordination with others. However, in the absence of an

explanation for such a conclusion, the undersigned is constrained to find the

ALJ did not account for all of the claimant’s medically-determinable

impairments as required pursuant to 20 C.F.R. § 404.1545(a). Consequently,


6 Although these examples “illustrate the nature of the area of mental
functioning,” the ALJ is not required to address all of the examples in her
decision. 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(E)(3).
                                          43
   1:19-cv-01825-SVH     Date Filed 06/22/20   Entry Number 18   Page 44 of 48




to the extent the ALJ erred in assessing the RFC that formed the basis of her

hypothetical question to the VE, she subsequently erred in relying on the

VE’s testimony to support the availability of jobs Plaintiff could perform.

            3.    Evidence Submitted to Appeals Council

      Plaintiff visited Andrew P. Perry, M.D. (“Dr. Perry”), for a C&P exam

on June 16, 2017. Tr. at 27–36. Dr. Perry confirmed that Plaintiff had a

diagnosis of PTSD that conformed to criteria in the Diagnostic and Statistical

Manual of Mental Disorders, Fifth Edition (“DSM-5”). Tr. at 27. He noted

Plaintiff’s PTSD developed “in response to a series of potentially life-

threatening and traumatic events during the First Gulf War.” Id. He also

diagnosed moderate MDD. Id. He wrote Plaintiff’s “experiences of re-

experiencing military traumatic events through nightmares and intrusive

memories [were] due to his PTSD.” Tr. at 28. He noted Plaintiff had

overlapping symptoms of PTSD and depression. Id. He indicated Plaintiff had

“[o]ccupational   and   social   impairment     with   reduced   reliability     and

productivity.” Id. Dr. Perry reviewed evidence that included Plaintiff’s VA

medical and service folder, as well as two inventories he completed—the Beck

Depression Inventory-II (“BDI-II”)and the PTSD Checklist-Military Version

(“PCL-M”). Tr. at 29. Plaintiff’s score on the BDI-II was consistent with

severe depression and a current episode of major depression. Id. His score on




                                        44
   1:19-cv-01825-SVH       Date Filed 06/22/20   Entry Number 18    Page 45 of 48




the PCL-M indicated he had experienced PTSD to a severe degree over the

prior month. Id.

      Dr. Perry noted Plaintiff “live[d] a socially withdrawn life” and had

“become more withdrawn since he left his job in 2015.” Id. In assessing

diagnostic criteria for PTSD, Dr. Perry indicated Plaintiff had directly

experienced traumatic events and had witnessed in-person, traumatic events

as they occurred to others. Tr. at 32. He identified Plaintiff’s intrusion

symptoms as: recurrent, involuntary, and intrusive distressing memories of

the traumatic events; recurrent distressing dreams in which the content

and/or affect of the dream are related to the traumatic events; dissociative

reactions (e.g., flashbacks) in which the individual feels or acts as if the

traumatic events were recurring; and intense or prolonged psychological

distress at exposure to internal or external cues that symbolize or resemble

an aspect of the traumatic events. Tr. at 33. He indicated Plaintiff

persistently avoided stimuli associated with the traumatic events, as

evidenced by avoidance of or efforts to avoid distressing memories, thoughts,

or feelings about or closely associated with the traumatic events and

avoidance of or efforts to avoid external reminders (people, places,

conversations,     activities,   objects,   situations)   that   arouse   distressing

memories, thoughts, or feelings about or closely associated with the

traumatic events. Id. He noted Plaintiff had negative alterations in cognitions

                                            45
   1:19-cv-01825-SVH    Date Filed 06/22/20   Entry Number 18      Page 46 of 48




and mood associated with the traumatic events that began or worsened after

the traumatic event occurred, as evidenced by: persistent negative emotional

state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest

or participation   in significant    activities;   feelings   of   detachment      or

estrangement from others; and persistent inability to experience positive

emotions (e.g., inability to experience happiness, satisfaction, or loving

feelings). Id. He indicated Plaintiff experienced marked alterations in arousal

and reactivity associated with the traumatic events, as evidenced by: irritable

behavior and angry outbursts (with little or no provocation) typically

expressed in verbal or physical aggression toward people or objects;

hypervigilance; exaggerated startle response; problems with concentration;

and sleep disturbances (e.g., difficulty falling or staying asleep or restless

sleep). Tr. at 34. He stated Plaintiff had experienced the disturbances for

more than one month. Id. He noted the disturbance caused clinically

significant distress or impairment in social, occupational, or other important

areas of functioning. Id. He denied that the disturbance was attributable to

the physiological effects of a substance (e.g., medication, alcohol) or another

medical condition. Id. He identified Plaintiff’s symptoms as: depressed mood;

anxiety; chronic sleep impairment; mild memory loss, such as forgetting

names, directions or recent events; disturbances of motivation and mood;

difficulty in establishing and maintaining effective work and social

                                       46
   1:19-cv-01825-SVH     Date Filed 06/22/20    Entry Number 18   Page 47 of 48




relationships; difficulty in adapting to stressful circumstances, including

work or work-like settings; inability to establish and maintain effective

relationships; and impaired impulse control, such as unprovoked irritability

with periods of violence. Tr. at 34–35.

      Dr. Perry described Plaintiff as neatly dressed, talkative, and

expressive. Tr. at 35. He noted Plaintiff often went off topic and required

redirection. Id. He indicated Plaintiff was capable of managing his own

affairs. Id. He stated Plaintiff’s PTSD had manifested “in a silent, avoidant,

withdrawn, and covert quality” and his MDD had “developed out of the

persistent negative effects of his PTSD.” Id.

      Plaintiff argues the Appeals Council erred in declining to remand the

case to the ALJ for consideration of Dr. Perry’s June 16, 2017 exam report.

[ECF No. 11 at 34–36]. The Commissioner claims the Appeals Council

properly declined to remand the case for consideration of the additional

evidence because it did not provide a basis for changing the ALJ’s decision.

[ECF No. 12 at 15–17].

      The Appeals Council declined to exhibit the additional evidence. See Tr.

at 2. It explained the evidence “d[id] not show a reasonable probability that it

would change the outcome of the decision.” Id.

      The court declines to address whether the Appeals Council erred in

refusing to exhibit Dr. Perry’s report. Given the court’s finding that the case

                                          47
       1:19-cv-01825-SVH   Date Filed 06/22/20    Entry Number 18   Page 48 of 48




should be remanded on other grounds, it is appropriate for the ALJ to

consider this evidence on remand.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.



June 22, 2020                                    Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          48
